EXHIBIT 10.3



FIRST AMENDMENT TO
OPTION AGREEMENT
THIS FIRST AMENDMENT TO OPTION AGREEMENT (this “Amendment”), dated as of
November 8, 2019, is made by and between Cadiz Inc., a Delaware corporation
(“Cadiz”), and Elkhorn Partners Limited Partnership (the “Noteholder”; Cadiz and
the Noteholder each sometimes referred to herein individually as a “Party” and
together, as the “Parties”).
WHEREAS, Cadiz is party to that certain Indenture, dated as of December 10, 2015
(the “Indenture”), between Cadiz, as issuer, and U.S. Bank National Association,
as trustee, pursuant to which Cadiz issued certain 7.00% Convertible Senior
Notes due 2020 (“Convertible Notes”);
WHEREAS, the Noteholder has acquired Convertible Notes under the Indenture in
the aggregate original principal amount of $901,000 (such Convertible Notes
acquired by the Noteholder, the “Notes”);
WHEREAS, the Parties entered into that certain Option Agreement dated as of
March 14, 2019 (the “Option Agreement”) which granted Cadiz the option (the
“Option”) to extend the Maturity Date of the Notes to September 5, 2021. 
Capitalized terms not otherwise herein defined shall have the same meaning as
assigned in the Option Agreement; and
WHEREAS, Cadiz entered into option agreements with each of LC Capital Partners,
LP and Nokomis Capital, L.L.C. (collectively, the “Other Noteholders”), which
also granted Cadiz the option to extend the maturity date of the Convertible
Notes held by such Other Noteholders to September 5, 2021;
WHEREAS, the Parties now desire to amend the Option Agreement to extend the
Exercise Period for Cadiz’s Option to March 5, 2020; provided, that Cadiz also
enter into amendments to the option agreements of the Other Noteholders to
similarly extend the Exercise Period (as defined therein).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
1. Exercise Period.  Effective upon the later of (i) the date hereof, or (ii)
the date upon which Cadiz enters into amendments with each of the Other
Noteholders to extend the Exercise Period (as defined in their respective option
agreements) of Cadiz’s option to extend the maturity date of the Convertible
Notes held by such Other Noteholders to March 5, 2020, Section 1(b) of the
Option Agreement is hereby amended to replace the date “December 5, 2019” with
the date “March 5, 2020.”
2. Full Force and Effect.  Except as expressly modified by this Amendment, the
Option Agreement shall remain in full force and effect.
3. Entire Agreement. The Option Agreement, as modified by this Amendment,
constitutes the entire agreement between the Parties with respect to the matters
in the Option Agreement, and cannot be amended, modified or terminated except by
an agreement in writing executed by the Parties. This Amendment is substantively
the same as the amendments to be entered into on or around the date hereof
between Cadiz and the Other Noteholders.

--------------------------------------------------------------------------------

4. Governing Law. This Amendment shall be governed by the internal law of the
State of New York without giving effect to the conflicts of laws principles
thereof.
5. Counterparts; Facsimiles. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original (including copies sent
to a Party by facsimile or other electronic transmission) as against the Party
signing such counterpart, but which together shall constitute one and the same
instrument. Signatures transmitted via facsimile or electronically shall be
considered authentic and binding.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

--------------------------------------------------------------------------------

 
PARTIES:
 


CADIZ INC.,
a Delaware corporation
 
By: /s/ Timothy J. Shaheen

      Timothy J. Shaheen
      CFO
 




ELKHORN PARTNERS LIMITED PARTNERSHIP
 
By: /s/ Alan S. Parsow

       Alan S. Parsow

       Sole Managing Partnter

 
 


